Citation Nr: 0842948	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to August 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for bilateral 
pes planus, evaluated at 30 percent disabling.  The veteran 
perfected a timely appeal that challenged the initial 30 
percent rating for this disability.

In March 2008, the Board issued a decision that denied 
entitlement to an initial rating in excess of 30 percent for 
pes planus.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2008, VA and 
the appellant filed a Joint Motion for Remand, which was 
granted by the Court in an Order dated that same month. 

In September 2008, the jurisdiction of his claim was 
transferred to the St. Petersburg, Florida, RO.

Any evidence received subsequent to the March 2008 Board 
Decision is duplicative, cumulative; and, as such, a written 
statement waiving initial review of this evidence by the RO 
is not necessary.


FINDING OF FACT

Bilateral pes planus is not manifested by a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, that is 
not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.326, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.156(a), 
3.159, 3.326(a) (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notify the claimant about the 
information and evidence VA will seek to provide; and (3) 
notify the claimant about the information and evidence the 
claimant is expected to provide.  The Board notes that the a 
"fourth element" of the notice requirement, requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23353-
23356 (Apr. 30, 2008).

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

Prior to the initial adjudication of the claim in December 
2004, the veteran was provided a May 2004 letter that 
essentially met the requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board is aware of 
the ruling in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requiring general notice that if service connection is 
awarded, a disability rating will be determined by applying 
relevant diagnostic codes in the rating schedule and 
examination of the types of evidence that the claimant can 
submit.  Id. at 488.  The information of record indicates 
that the RO provided the veteran with notice concerning the 
assignment of a disability rating following the award of 
service connection in March 2006.

Moreover, it is well to observe that where, as here, service 
connection has been granted and the initial rating has been 
assigned, the veteran has been awarded the benefit sought, 
thereby substantiating his claim.  See Dingess v. Nicholson, 
19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) 
notice is no longer required, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that after awarding 
the veteran service connection for bilateral pes planus and 
assigning an initial disability rating for that condition, he 
filed a notice of disagreement as to the initial rating 
determination.  See 38 C.F.R. § 3.159(b)(3) (2008) (VA has no 
obligation to provide section 5103 notice upon the receipt of 
a notice of disagreement).  The RO sent the veteran an August 
2005 letter that advised him of the review process by a 
Decision Review Officer (DRO), which he did elect and 
participate.  The RO also furnished the veteran a January 
2006 Statement of the Case that addressed the initial rating 
assigned following the grant of service connection for 
bilateral pes planus, which included notice of the criteria 
for a higher rating for that condition, and provided the 
veteran with further opportunity to identify and submit 
additional evidence and/or argument in support of his appeal.  
See 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 5103A (West 2002).  
Under the circumstances of this case, VA fulfilled its 
obligation to assist and advise the veteran throughout the 
remainder of the administrative appeals process, and also 
accorded the veteran and his representative a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson,  21 Vet. App. 112 (2007).  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II. Higher Initial Rating for Pes Planus

As has been described in the Introduction above, this case is 
currently before the Board pursuant to the Court's July 2008 
Order, which remanded the Board's March 2008 decision for 
compliance with the instructions contained in a July 2008 
joint motion.  The Board initially wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991) to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the "reasons or bases" requirement of 38 U.S.C.A. 
§ 7104(d)(1) (West 2002).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Here, the veteran contends that a higher evaluation is 
warranted for his service-connected bilateral pes planus.  In 
a December 2004 rating decision, the RO granted service 
connection and assigned the disability as 30 percent 
disabling, effective from April 30, 2004, the date of the 
claim to reopen.  The disability was rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5276 provides a 30 percent rating applies 
where the evidence shows severe acquired bilateral flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  A 
50 percent rating applies where the evidence shows pronounced 
acquired bilateral flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The veteran's August 2002 treatment records noted 
degenerative joint disease of the great toes, 
metatarsophalangeal ("MTP") bilaterally, and peripheral 
vascular disease.  Pulse width shoes were ordered.

A February 2003 treatment report, noted painful feet, 
bilateral hallux valgus deformities and some degenerative 
changes at the first metatarsophalangeal.  The veteran 
complained of burning pain in his feet at night and that he 
could barely walk a block before having to rest.  Physical 
examination revealed very wide feet.  There were no signs of 
infection or ulceration.  Nails were within normal limits.  
There was no edema, but pallor upon elevation.  Sensory was 
intact and range of motion and strength were within normal 
limits.  X-rays of the feet demonstrated bilateral hallux 
valgus deformities and some degenerative changes at the first 
metatarsophalangeal.  There was questionable peripheral 
vascular disease.  An April 2003 treatment record reflected 
complaints of foot pain and an April 2003 vascular study 
confirmed peripheral vascular disease.

The veteran underwent a private examination in September 
2003.  The veteran presented with an extensive history of 
bilateral foot pain.  The private physician diagnosed 
bilateral pes planus.  He noted that the right foot MTP joint 
was painful with palpable osteophytes.  The veteran could 
dorsiflex and plantar flex with minimal discomfort.  There 
were no pulses in the dorsalis pedis and/or posterior tibial 
region.  The x-rays revealed right foot MTP joint end stage 
arthrosis with marginal osteophytes, flattening of the 
metatarsal head and sclerosis.  The private physician 
rendered an impression that some of the leg, calf, and foot 
pain was most likely evidence related to the veteran's 
peripheral vascular disease, but that the current arthrosis 
was military related.  The private examiner indicated that he 
reviewed some of the military records dating back to 1963 
when he had his initial discomfort.

The February 2004 treatment records revealed painful feet and 
osteoarthritis with moderate peripheral vascular disease.  
The veteran complained of sharp, burning pain and leg 
stiffness.  The diagnosis was peripheral vascular disease.  
An April 2004 report noted that the veteran complained of 
having pain in his feet all of the time.  The diagnosis was 
peripheral vascular disease, diffuse but mild.  Intermittent 
claudication was also noted.

In a June 2004 examination, a private physician diagnosed 
bilateral pes cavus.  The veteran complained of difficulty 
walking due to foot and leg pain.  He also stated that his 
calf muscles were painful when not bearing weight and that 
just touching the muscle produced pain.  The range of motion 
at the subtalar joint, midtarsal joint, and ankles were 
within normal limits.  DP and PT were non-palpable.  There 
was pain upon palpation of the plantar fascia and at the mid-
point of the posterior plantar of each heel.  It was noted 
that the patient walked with his feet abducted.  Imaging test 
results revealed bilateral hallux valgus deformities and 
degenerative joint disease.  The doctor opined that the 
symptoms appear to be consistent with the diagnosis of 
chronic plantar fasciitis and heel spur syndrome.  It was 
also noted that there was evidence of a circulatory 
deficiency of the lower extremities existed which further 
complicated the picture.

When the veteran underwent a VA examination in November 2004, 
the veteran complained of difficulty walking due to foot and 
leg pain.  His pain was present in his lower legs as well as 
particularly in the great toes bilaterally.  He was able to 
walk twenty or thirty feet before having to stop and rest.  
The veteran also told the examiner that he drove without 
restriction and biked three to five miles a day.  He was 
issued orthopedic shoes with cushioned inserts from the VA.  
He does not wear orthotics, but uses a cane.  He told the 
examiner that he has pain and fatigue daily, particularly in 
the great toes bilaterally.  The examiner noted that the 
majority of the fatigue was due to peripheral vascular 
disease.  There was no swelling, heat, or redness.  The 
examiner characterized the bilateral pes planus as "mild 
fixed" with no pronation.  There was no deformity of the 
Achilles.  There was very minimal deformity of the calcaneus, 
no hammer toes, or obvious hallus valgus.  There were corns 
over the fifth MTPS bilaterally.  Toenails showed 
onychomycosis.  The fifth toes showed some deformity of the 
nail with splitting and irregularity likely due to malfitting 
shoes.

Range of motion of the foot and ankle bilaterally was full 
with excellent strength.  Plantar flexion was 0 to 50 
degrees, dorsiflexion was 0 to 15 degrees, inversion was 0 to 
35 degrees, and eversion was 0 to 20 degrees.  There was mild 
discomfort over the first MTP and fifth MTP on palpation.  
Otherwise, the arches and remainder of the foot were 
nontender.  

The examiner further stated that the veteran's current 
complaints of foot and lower leg pain were more complicated 
as he has documented peripheral vascular disease that limited 
the distance that he could walk due to the development of 
pain and cramping.  In addition, he had diagnosed DJD of the 
first MTPs (great toes), which was not present in service 
based on the January 1965 medical report.  The examiner 
further stated that his medical records were somewhat 
variable regarding pes planus, flexible pes planus, and pes 
cavus, but that based on the examination on that date he has 
mild fixed pes planus.  He further stated that it was as 
likely as not that approximately one third (33%) of his foot 
pain was related to his pre-existing pes planus, which was 
aggravated by service.  Further, his little toes showed mild 
onychomycosis and distortion of the toenails as well as small 
corns, which were likely as not due to ill-fitting footwear 
in service.  The doctor further noted that the veteran's 
obesity further contributed to his foot pain, aggravating his 
DJD of the great toes.  The examiner also noted that the 
degenerative joint disease of the great toes was not present 
in service and not related to pes planus, as indicated by the 
November 2004 addendum. 
 
The Board has reviewed the objective medical evidence and, 
applying the facts of the case to the rating schedule, finds 
that it does not support the assignment of an evaluation 
greater than 30 percent for the veteran's service-connected 
bilateral pes planus.  The medical evidence does not 
demonstrate any finding of pronounced bilateral pes planus.  
In fact, the November 2004 VA medical examination report 
reflects that the veteran has "mild fixed pes planus" that 
was not manifested by findings typically seen with severe 
uncompensated pes planus deformity.  The examiner found no 
objective evidence of marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation.  
There is no other medical evidence of record that contradicts 
these findings.  While the Board finds the September 2003 
private examination and the other medical evidence of record 
probative, the evidence is insufficient for rating purposes 
in that it does not address the criteria needed in order to 
determine whether a higher rating is warranted.

Comparing the pes planus manifestations from the totality of 
the medical evidence with the criteria of the rating 
schedule, the criteria for a rating greater than 30 percent 
for flat feet under Diagnostic Code 5276 is not more nearly 
approximated.  The lack of marked pronation, extreme 
tenderness, and severe spasm of the tendo achilles (that is 
not improved by orthopedic shoes) simply precludes a rating 
higher than the 30 percent already assigned, even considering 
additional functional impairment due to painful flare-ups and 
the tenets of DeLuca.  

Further, the Board has assessed the separate effects of the 
veteran's service-connected and nonservice-connected 
disabilities, and whether, standing alone, his service-
connected pes planus would warrant a rating higher than 30 
percent.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998) 
(holding that, when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern  the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability).  The veteran's nonservice-
connected disabilities include bilateral hallus valgus 
deformities, osteoarthritis with peripheral vascular disease, 
and bilateral pes cavus.  In this case, there is medical 
evidence that separates the effects of the veteran's service-
connected pes planus.  The November 2004 VA examiner 
attributed 1/3 of the veteran's complaints of pain due to pes 
planus in light of the veteran's other nonservice-connected 
foot deformities.  Although the November 2004 VA examiner 
noted that the veteran's circulatory deficiency of the lower 
extremities complicated the disability picture, the veteran's 
own private physician  stated that his leg, calf, and foot 
pain was most likely related to his peripheral vascular 
disease in September 2003.  The November 2004 VA examiner 
also attributed the majority of the veteran's fatigue to his 
peripheral vascular disease.  With regard to the DJD of the 
great toes, the November 2004 VA examiner opined that it was 
not related to his service-connected pes planus.  Although 
the veteran's private physician found that the veteran's 
arthrosis was military-related, the Board gives considerable 
weight to the November 2004 VA examiner's opinion because she 
was better able to differentiate between the DJD 
symptomatology that was attributable to the veteran's 
service-connected and nonservice-connected disabilities.  She 
also reviewed the claims file in its entirety; where as the 
private physician only reviewed some military records dating 
to 1963.  In sum, the Board has considered the various 
symptomatology of the service-connected and nonservice-
connected foot deformities; and, finds that, standing alone, 
the disability picture for the service-connected pes planus 
approximates a 30 percent rating.

The Board also has considered whether any alternate 
diagnostic code affords the veteran a rating in excess of 30 
percent for his bilateral pes planus.  However, Diagnostic 
Code 5278, which pertains to pes cavus, is less favorable.  
Moreover, the veteran's symptomatology more parallels 
Diagnostic Code 5726.  No other diagnostic code rating 
injuries and diseases of the foot provides for a rating in 
excess of 30 percent.
 
The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  See 
Fenderson, supra.  Based upon the record, the Board finds 
that at no time since the veteran filed his claim has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

After considering all the evidence of record, the Board finds 
that a rating in excess of 30 percent is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5276.  

In making this determination, the Board has considered the 
applicability of the Benefit-of-the-Doubt Doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, at 55-57 (1990).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus is denied.



____________________________________________
DEBORAH W. SINGLETON

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


